Citation Nr: 0216296	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  96-35 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to April 
1970 and from August 1983 to May 1985.  She also has service 
as a member of Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied service connection for 
headaches and temporomandibular joint syndrome.  

In August 1998 the Board remanded the case to the RO, and the 
RO subsequently granted service connection for 
temporomandibular joint disorder in April 2002.


FINDING OF FACT

A chronic headache disorder is not of service origin or 
related to any period of military service.


CONCLUSION OF LAW

A chronic headache disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
1991 &. Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  

This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, and 
the previous Board remand, the veteran has been informed of 
the evidence necessary to substantiate his claim.  Medical 
records have been obtained and the RO has made efforts to 
obtain the veteran's service medical records.  

In this regard the Board notes that the service medical 
records for the veteran's active duty from October 1993 to 
April 1970 are not available despite attempts by the RO to 
locate these records.  The Board finds that any additional 
development in this area would not be productive.  A November 
2001 letter to the veteran has specifically notified the 
veteran exactly what evidence he must provide and what the VA 
would do to assist with development of evidence necessary to 
support his claim.  The Board finds that the notice and duty 
to assist provisions of the Veterans Claims Assistance Act of 
2000, and the related VA regulation, have been satisfied.  
Quartuccio v. Principi, 16 Vet. App. 183 (20020. 

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1110; 38 C.F.R. 
§ 3.303.

For a showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish a chronic condition that can be linked to service.  
When the fact of chronicity in service is not adequately 
supported, as in this case, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The complete service medical records for the veteran's from 
1963 to April 1970 are not of record.  The only documents 
obtained are medical records pertaining to the veteran's 
hospitalization during April 1966 for pyelonephritis.  The 
United States Court of Appeals for Veterans Claims has held 
that where service medical records are presumed destroyed, 
the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit of the 
doubt rule, is heightened. See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

Of record are the service medical records for the veterans 
second period of active duty which show no complaint or 
finding relative to headaches.  Also on file are her 
treatment records from the National Guard covering a period 
from November 1974 to January 1987 which show no complaint or 
finding relative to headaches.  These record include periodic 
physical and flight examinations dated in November 1974, 
January 1979, July 1980, and November 1980, and September 
1982, the veteran specifically reported that she did not have 
and had not had frequent or severe headaches.  

Of record are private medical records covering a period of 
treatment for various disorders from September 1982 to 1994.  
These records show that in September 1982 she was seen for 
complaints of headaches over the frontal sinuses which had 
been present for 5 days.  Headache medication was prescribed.  
She was seen in March 1988 for recurring headaches.  She was 
treated in June 1989 for a bad headache, which had been 
present for several days.  

In March 1992 she reported that she had a 4-week history of 
headaches, and had a history of migraines several years ago.  
The assessment was headache, probable migraine type.  In June 
1962 she was seen for complaints of daily headaches and 
insomnia.  The assessments included history of stress and 
muscle tension headaches.

The veteran filed her initial claim for service connection 
for headaches in March 1995.  She indicated she was treated 
for headaches at Ft Bragg in 1966 and at the Doctor's Clinic 
beginning in 1989.

On an April 1995 VA neurological examination, the veteran 
reported that she had a long history of headaches dating back 
to 1968.  The impression was long-standing tension headaches.

In January 1997 the veteran testified during a hearing at the 
RO that she began to have headaches as the result of stress 
of being an air traffic controller beginning in 1967 and 
stated that she was placed on medication for a month.  She 
stated she has had headaches ever since.

Analysis

Lay statements and testimony are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation or diagnosis, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In this regard, the veteran has indicated that her headaches 
began during her first period of active duty and have 
persisted since that time.  Unfortunately, the appropriate 
service department has been unable to locate these records.  
However, the first clinical evidence of headaches was in 
September 1982 at which time the veteran reported a 5-day 
history of headaches.  This is more than 12 years following 
her first period of active duty.  

Additionally, the next clinical evidence of headaches was 
more than 5 years later at which time the headaches appeared 
to be chronic in nature.  Furthermore, the military records 
from 1974 to January 1987, including her second period of 
active duty, reflect no complaint or history concerning 
headaches.  

The March 1995 VA neurological examination recites the 
veteran's self-reported history but this is not considered 
probative medical evidence linking the condition to service.  
See, e.g., Reonal v. Brown, 5 Vet. App. 458 (1993).  The 
Board finds more persuasive the fact that the extensive 
military medical records since her first period of active 
duty show no chronic headaches or continuity of the 
condition. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
headaches. 


ORDER

Service connection for headache disorder is denied.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

